Citation Nr: 0124859	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  97-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to a higher initial rating for service-
connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from October 1994 to 
February 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision, which granted 
service connection for a right knee disability and denied 
service connection for migraine.  


FINDINGS OF FACT

1.  Service connection was denied for migraine headaches in 
an April 1996 rating decision, and the veteran was advised of 
that determination by a letter dated later that month.  

2.  A notice of disagreement was received from the veteran in 
September 1996.

3.  The RO issued a statement of the case in October 1996.  

4.  In April 1997, the RO received a VA Form 9 that did not 
address the issue of service connection for migraine.  

5.  The RO received another VA Form 9 from the veteran in 
February 1998.  

6.  The RO treated the February 1998 VA Form 9 as a reopened 
claim for service connection, and denied service connection 
for migraine in August 1998, notifying  the veteran of that 
determination in August 1998.  

7.  The veteran submitted a notice of disagreement later in 
August 1998.  

8.  A statement of the case pertaining to the claim of 
entitlement to service connection for migraine was issued in 
June 2000.  

9.  No substantive appeal was submitted with respect to 
migraine following the receipt of the June 2000 statement of 
the case.  

10.  A timely substantive appeal was not received with 
respect to the claim for service connection for migraine 
headaches.  

11.  Prior to November 1998, the veteran's service connected 
right knee disability was manifested by subjective complaints 
of recurrent subluxation and gross instability, with no more 
than slight lateral instability or recurrent subluxation 
objectively, and limitation of motion characterized by 
extension from -10 to 0 degrees and active flexion from 100 
to 120 degrees.  

12.  The veteran's right knee disability is currently 
manifested by no more than moderate lateral instability or 
recurrent subluxation, active motion from zero to 125 
degrees, passive motion from zero to 130 degrees, and a well-
healed asymptomatic scar from surgical repair of a ruptured 
anterior cruciate ligament of the right knee and pain on 
motion.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for migraine is dismissed.  38 U.S.C.A. §§ 7105 (West 1991& 
Supp. 2001); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for the period prior to November 1, 1998, and in excess of 20 
percent for the period since November 1, 1998, for the 
service-connected right knee disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service Connection for Migraine.  

Service connection was denied for migraine headaches in an 
April 1996 rating decision, and the veteran was advised of 
that determination by a letter dated later that month.  A 
notice of disagreement was received from the veteran in 
September 1996, and the RO issued a statement of the case in 
October 1996.  The VA Form 9 received in April 1997 did not 
address the issue of service connection for migraine 
headaches.  A timely substantive appeal was not received with 
respect to the claim for service connection for migraine 
headaches.  

In February 1998, a VA Form 9 was received from the veteran.  
The RO treated this document as a reopened claim for service 
connection.  Service connection was denied for migraine 
headaches in August 1998, and the veteran was notified of 
that determination in August 1998.  The veteran submitted a 
notice of disagreement later that month.  A statement of the 
case was issued in June 2000.  However, once again, the 
veteran did not submit a substantive appeal.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of the mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  

In November 2000, the Board raised the issue of the 
timeliness of the veteran's substantive appeal.  The veteran 
was informed of that matter by correspondence dated that 
month.  She was afforded 60 days to respond to that notice.  
No additional arguments were offered by the veteran.  In view 
of the foregoing, I conclude that no substantive appeal 
pertaining to the issue of entitlement to a higher initial 
rating for migraine was filed in a timely manner.  

2.  A Higher Initial Evaluation for a Right Knee Disability.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  This appeal arises from an April 1996 rating 
decision that granted service connection for a right knee 
disability, characterized as tear anterior cruciate ligament 
and medial collateral ligament and meniscus of the right 
knee, and assigned a noncompensable disability evaluation 
under Diagnostic Code 5257 from February 1995.  

Because this appeal arises from the initial disability 
evaluation assigned, the Board will consider whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  As discussed in the rating 
history, below, the RO has essentially assigned a "staged" 
rating of 10 percent from the date of service connection in 
February 1995 and 20 percent from November 1998.  

In March 1997, the disability rating under Diagnostic Code 
5257 was increased to 10 percent, effective from November 
1996.  An August 1998 rating decision assigned a 10 percent 
rating under Diagnostic Code 5299-5257 from February 1995.  

In April 2000, the veteran was afforded a temporary total 
evaluation for convalescence from surgical repair of the 
anterior cruciate ligament of the right knee, from September 
8, 1998 through October 1998.  Finally, a June 2000 rating 
assigned a 20 percent rating under Diagnostic Code 5257 from 
November 1, 1998.  

Where a veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, as 
here, a subsequent RO decision awarding a higher rating but 
less than maximum available benefit does not abrogate the 
pending appeal; hence, no new jurisdiction-conferring notice 
of disagreement must be filed as to the subsequent decision.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As a consequence, in this decision the Board will review the 
veteran's entitlement to a higher evaluation for the right 
knee disability for two periods-the first being from the 
grant of service connection to November 1, 1998; and the 
second from November 1, 1998 through the present.  

The Board will also consider the possibility of the 
assignment of separate ratings.  Except as otherwise provided 
in the rating schedule, all disabilities, including those 
arising from a single entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25 (2000).  One exception to this general rule, however, is 
the anti-pyramiding provision of 38 C.F.R. § 4.14 (2000), 
which states that evaluation of the "same disability" or 
the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that the disability in that case -- scarring -- 
warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25 unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14. Esteban, at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id., at 262.

The veteran has been rated consistently under the provisions 
of 38 C.F.R. § 4.71a, Code 5257, which pertain to other 
impairment of the knee.  Under this diagnostic code recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe. 
38 C.F.R. § 4.71a, Code 5257.  

A. Prior to November 1, 1998  

The evidence contained in the record prior to November 1, 
1998 shows that the right knee disability is consistent with 
an evaluation of 10 percent, under Diagnostic Code 5257, as 
no more than slight recurrent subluxation or lateral 
instability has been demonstrated.  

For example, the report of the February 1996 VA examination 
shows no evidence of lateral instability.  The October 1997 
progress note shows that the veteran requested surgical 
correction for complaints including instability of the right 
knee.  However, there was no clinical finding of lateral 
instability or recurrent subluxation.  The January 1998 
report of VA examination reflects that lateral instability 
could not be tested due to marked guarding.  In addition, the 
February 1998 report of private treatment from J. DeCampos, 
M.D., shows that the veteran had complaints of "gross" 
instability.  However, the physical examination failed to 
show either lateral instability or recurrent subluxation.  A 
subsequent report from Dr. DeCampos, dated in August 1998, 
indicates that magnetic resonance imaging (MRI) conducted in 
November 1997 yielded a diagnosis of right knee anterior 
cruciate ligament tear with recurrent subluxation of the 
tibiofemoral joint and giving way.  However, a report of a 
November 1997 VA MRI does not contain such a diagnosis.  
Moreover, Dr. DeCampos reported in August 1998 that physical 
examination did not demonstrate medial or lateral laxity. 

In view of the above, the preponderance of the evidence shows 
that the veteran demonstrated no more than slight lateral 
instability or recurrent subluxation prior to November 1998.  

The veteran also has demonstrated some limitation of motion.  
Consequently, some consideration should be given to 
entitlement under the applicable provisions.  Esteban, supra.  
An evaluation of 10 percent requires flexion limited to 45 
degrees and extension limited to 10 degrees.  The next higher 
evaluation of 20 percent requires flexion limited to 30 
degrees and extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5260, 5261.  

The initial VA examination, conducted in February 1996, 
showed extension to 180 degrees and flexion to 110 degrees or 
more.  When examined in January 1998, the veteran 
demonstrated a range of motion of zero to 120 degrees.  The 
report of private medical examination shows that the veteran 
had -10 degrees of extension, 100 degrees of active flexion, 
and 140 degrees of passive flexion.  None of these findings 
shows the degree of limitation of motion that would warrant a 
separate compensable rating. 

It is also important to note that the clinical evidence does 
not show a basis to find a separate rating under the 
provisions of 38 C.F.R. § 4.71a, Code 5258 that pertains to 
dislocation of semilunar cartilage.  The November 1997 report 
of magnetic resonance imaging (MRI) showed that the veteran's 
articular cartilage was within normal range in appearance.  
In addition, at the February 1996 VA examination, the 
examiner did not observe any abnormalities in the meniscus.  

Furthermore, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that, in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The examination reports indicate that the veteran has 
complained consistently of pain on motion of the right knee.  
The physical examination in February 1998 showed a disparity 
between girths of the right and left legs.  For example, the 
right knee measured 30 centimeters 10 meters above the 
patella, while the left knee measured 40 centimeters.  The 
widest portion of the calves was 34.5 on the right and 35 on 
the left.  There was tenderness noted at the patellofemoral 
with positive push-down and grind.  In addition, the veteran 
has reported having swelling in the joint.  However, neither 
the medical records nor reports nor the veteran's statements 
show the presence of such factors as weakened or abnormal 
movement, excess fatigability; incoordination, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would warrant 
the assignment of a higher rating.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for a higher rating for a right knee 
disability prior to November 1, 1998.  

B.  Since November 1, 1998.  

The veteran was reexamined by VA in June 2000.  At that time, 
the physical examination did not reveal more than moderate 
instability or recurrent subluxation.  The examiner noted 
that the veteran demonstrated slight laxity on Lachman's 
testing and anterior Drawer sign.  However, this testing was 
difficult due to guarding by the veteran.  The veteran has 
not shown the severe lateral instability and recurrent 
subluxation required for the next higher evaluation of 30 
percent.  38 C.F.R. § 4.71a, Code 5257.  

With respect to limitation of motion, a 20 percent rating 
requires flexion limited to 30 degrees and extension limited 
to 20 degrees.  An evaluation of 30 percent requires flexion 
limited to 15 degrees and extension limited to 20 degrees.  
38 C.F.R. § 4.71a, Codes 5260, 5261.  The requirements for 10 
percent rating have been discussed above.  However, these 
values have not been established by recent examination.  
Rather at the June 2000 VA examination the veteran 
demonstrated active motion in the right knee from zero to 125 
degrees.  Passive motion in the right knee was from zero to 
130 degrees.  Consequently there is no basis for a higher or 
separate compensable rating on that basis.  See Esteban, 
supra.  

In addition, the June 2000 VA examination described the scar 
from right knee surgery performed in September 1998 as well 
healed and asymptomatic.  Consequently, the veteran is not 
entitled to a higher or separate compensable evaluation on 
the basis of the surgical scar.  See Esteban, supra; 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  

The veteran demonstrated pain in all range of motion testing 
during the June 2000 examination.  She also reported having 
swelling in the right knee.  However, neither the medical 
records and reports nor the veteran's statements show the 
presence of such factors as weakened or abnormal movement, 
excess fatigability; incoordination, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing to a degree that would warrant the assignment 
of a higher rating.  Thus, the demonstrable functional loss 
due to pain, weakness or swelling, is not show to be 
equivalent to an higher evaluation.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for a higher rating for a right knee 
disability, currently rated as 20 percent disabling.  

C.  Extraschedular Rating.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran 
required surgery on one occasion in September 1998 to repair 
the torn anterior cruciate ligament.  This period of 
hospitalization was followed by a period of convalescence, 
for which she received a temporary total rating under 
38 C.F.R. § 4.30.  However, there is no indication of other 
recent hospitalizations for the right knee.  In addition, 
there is no indication that, since the veteran's surgery, she 
has been required to have routine therapy or outpatient 
treatment that would result in disruption of her schedule to 
an inordinate degree.  In addition, the veteran has reported 
swelling, pain with weight bearing, and the sensation of 
giving way, as recorded on her most recent VA examination.  
While it is conceivably that these symptoms would have a 
negative impact on the veteran's daily activities, these 
symptoms are not shown to be of such unusual character or 
severity as to constitute marked interference with her 
ability to work.  In view of the foregoing, consideration of 
an extraschedular rating is not warranted.  

3.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claim has been sufficient to meet the enhanced 
obligations embodied in the VCAA.  In addition, on August 29, 
2001, the Agency promulgated regulations to implement the 
statutory provisions.  66 Fed. Reg. 45260 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate her claim.  In particular, I note that VA has 
obtained records in the custody of VA.  In addition, VA has 
obtained records of private treatment, including those 
pertaining to the veteran's knee surgery in September 1998.  
Available treatment reports have been associated with the 
veteran's claims folder.  The veteran has not identified any 
other sources of medical treatment.  

The veteran has been afforded the proper notices concerning 
how to prevail on the issue of entitlement to higher ratings.  
For example, the statement of the case provided her with the 
statement of facts, law and regulations and reasons and bases 
for the denial of benefits.  A June 2000 supplemental 
statement of the case addresses more current evidence 
received into the record, including the results of the June 
2000 VA examination.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, she was advised of 
the need for additional information in an October 1998 letter 
that included authorization forms for release of information 
from medical providers.  A July 1999 letter to the veteran 
informed her of the deficiency of the record and the need for 
additional evidence.  Furthermore, a September 2000 letter 
advised the veteran that she could submit additional evidence 
within a 90-day period from the date of that letter.  She was 
referred to the provisions of 38 C.F.R. § 20.1304.  
Accordingly, the Board finds that the notification and duty-
to-assist provisions mandated by the VCAA of 2000 and the 
implementing regulations have been satisfied in this case.  

When the Board addresses a question that has not been 
addressed by the RO, as in this case, it must consider 
whether the claimant has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, in light of the fact 
that the veteran has been provided notice and assistance in 
developing her case, I find that the veteran has not been 
prejudiced by the Board's decision.  


ORDER

The veteran's claim for service connection for migraine 
headaches is dismissed.  

Entitlement to an initial rating of more than 10 percent 
prior to November 1, 1998, and of 20 percent since November 
1, 1998, for a right knee disability is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

